DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/11/2020 has been entered. 
Response to Amendment
This communication is considered fully responsive to the amendment filed on 12/11/2020.
Claims 1-2, 5, 7, 10-11, 14 and 16 have been amended
Claim 6 has been cancelled.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-5, 7-11, 14 and 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1, 11, 14 and 16 limitation “wherein the QFI is removed in the at least one of second end marker packets transmitted to a serving gateway (SGW)” is unclear as to which entity is performing this action whether it is the source base station or the UPF.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 8, 11, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (US 2020/0404732, hereinafter “Shi”) in view of Youn et al. (US 2020/0275302, hereinafter “Youn’302”), and further in view of “Wang” (US 2020/0383151).
For claims 1 and 14, Shi discloses A method (FIG. 8 illustrates other methods implemented in a communication system) performed by a source base station (Master Next Generation Radio Access Network (M-NG-RAN) node (sometimes referred to herein as an MN); see par. 0032 and Fig. 1B and Fig. 8), related to a first radio access technology (RAT) (see par. 0034 and Figs. 2 and 8), the method comprising: 
forwarding data to a target base station (Data forwarding from the M-NG-RAN node 308 to the S-NG-RAN node 306 for downlink traffic may start as early as the M-NG-RAN node 308 receives the message in step 2 from the S-NG-RAN node 308; see par. 0088 and Fig. 8) related to a second RAT (see par. 0034 and Figs. 2 and 8); 
receiving, from a User Plane Function (UPF), at least one of first end marker packets (Once the UPF has allocated as second GTP-U entity executes the split, and end marker PDU is sent on the first tunnel, to indicate, that forwarding resources can be released at the MN; see par. 0090 and Fig. 8); and  
transmitting, to the UPF, at least one of second end marker packets (step 16 of Fig. 8 shows End Marker Packet (DL) going from MN 308 to UPF; see par 0093 and Fig. 8) for each quality of service (QoS) flow for which the data forwarding has been completed (M-NG-RAN node 308 requests the 5GC to establish a second NG-U PDU Session tunnel by indicating the split of QoS flow among the two NG-U tunnels. It also provides the downlink TEID at the S-NG-RAN node 306 for the second NG-U tunnel; see par. 0089 and Fig. 8), 
wherein the first RAT is different from the second RAT (network 200 includes base stations 202-1 and 202-2, which in Long Term Evolution (LTE) are referred to as enhanced or evolved Node Bs (eNBs) and in NR are referred to as NR base stations (next-generation Node Bs or gNBs); see par. 0034 and Figs. 2 and 8), and 
Shi suggests that The M-NG-RAN node 308 will send the downlink GTP-U tunnel allocated by the S-NG-RAN node 306 to the 5GC ("DL Tunnel 2") together with the QoS flows that will be transferred to the S-NG-RAN node 306, and requests a new uplink tunnel, either explicitly or implicitly. The M-NG-RAN node 308 will also indicate the rest of the QoS flows using the existing tunnel ("Tunnel 1") (see Shi Embodiment 2 par. 0051-0064 and Table page 6 par. 0060 where Bearer Type QoS Flows to Be Setup List). 
Shi however does not explicitly disclose wherein the at least one of second end marker packets includes a QoS flow identity (QFI) of each QoS flow mapped to a data bearer.  Youn’302 discloses wherein the at least one of second end marker packets includes a QoS flow identity (QFI) of each QoS flow mapped to a data bearer (SDAP sublayer performs i) mapping between a QoS flow and a data radio bearer and ii) QoS flow ID marking within a downlink and uplink packet; see Youn'302 par. 0252, 0475 and Fig. 14). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Youn’302's arrangement in Shi's invention so that signaling overhead is reduced and a timer operation procedure is simplified because a separate indicator for starting/restarting a timer does not need to be signaled (see Youn’302 par. 0025). 
The combination of Shi and Youn’302 does not explicitly disclose and wherein the QFI is removed in the at least one of second end marker packets transmitted to a serving gateway wherein the QFI is removed in the at least one of second end marker packets transmitted to a serving gateway (SGW) (The UPF may strip off the QFI of the data packet header, and forward the data to the SGW, i.e., the AMP entity may complete the subsequent handover procedure; see Wang par. 0109, 0126 and Figs. 2-3). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Wang's arrangement in Shi's invention to provide a data forwarding method to prevent the occurrence of redundant forwarded data and a large time delay for forwarding the data in the convention as compared with, the conventional data forwarding method in the interoperating scenario (see Wang par. 0005).
Specifically for claim 14, Shi discloses A source base station (Master Next Generation Radio Access Network (M-NG-RAN) node (sometimes referred to herein as an MN); see par. 0032 and Fig. 1B and Fig. 8) comprising: 
a processor (a processor(s); see par. [0145]); 
a memory, coupled to the processor, configured to store machine readable instructions that, when executed by the processor, configure the processor to perform (memory comprising instructions executable by the processor(s) whereby the physical network node is operable to implement the network node and the network node is operable to; see par. 0146). 
For claim 2, Shi does not explicitly disclose The method of claim 1, wherein the at least one of first end marker packets from the UPF contains the QFI. Youn’302 discloses The method of claim 1, wherein the at least one of first end marker packets from the UPF contains the QFI (A CN classifies user plane traffic belonging to a QoS flow through N3 (and N9) user plane 
For claim 3, Shi discloses The method of claim 2, wherein both the source base station and the target base station belong to a network supporting QoS flows (The M-NG-RAN node 308 sends the downlink transport layer address at the S-NG-RAN node 306, together with the information on how Address for PDU session split at UPF the QoS flows are split to 5GC. The 5GC confirms back with an additional uplink transport layer address. The M-NGRAN node 308 will configure the S-NG-RAN node 306 with the additional uplink transport layer address received from the 5GC (UPF), for the overall description refer to FIG. 8 and the tables below; see par. 0073 and Fig. 8).
For claim 7, Shi does not explicitly disclose The method of claim 1, wherein the transmitting of the at least of one of second end markers comprises:  transmitting, to the core network, the at least one of second end marker packets in case that the data forwarding of the each QoS flow mapped to a corresponding radio access bearer has been completed regardless of whether all QoS flow packets are delivered. Youn’302 discloses The method of claim 1, wherein the transmitting of the at least of one of second end markers comprises:  transmitting, to the UPF, the at least one of second end marker packets in case that the data forwarding of the each QoS flow mapped to a corresponding radio access bearer has been completed regardless of whether all QoS flow packets are delivered (If the method 3 is used, the UE may apply reflective QoS to uplink flow/data/traffic mapped to a received downlink flow/data/traffic regardless of a reflective QoS (indication) mark within the head of a downlink data packet. If it is determined that reflective QoS is not used, the UE may determine QoS (flow) of the uplink based on only a current QoS rule without the need to determine whether reflective QoS will be applied/used by monitoring the header of downlink data. In the reflective QoS activation method, whether the control plane will be used or the user plane will be used may be determined based on subscription information or the capability of a UE. For example, in order to use the user plane activation method as the reflective QoS activation method, the AS layer of the UE needs to check whether reflective QoS indication is present by continuing to monitor a packet. QoS activation method. For example, reflective QoS has been activated through the user plane, but may be deactivated through the control plane. In order to support the deactivation method through the user plane, a UE may receive indication to use the user plane deactivation method from a network and may drive a timer if reflective QoS indication is present in data (or a data packet). Accordingly, in the case of the user plane deactivation method, a network node must explicitly transmit reflective QoS indication to a UE so that the UE can drive a timer. If reflective QoS is activated through the control plane, the UE may not set the timer. In this case, the UE cannot perform the reflective QoS deactivation method through the user plane; see Youn’302 par. 0482-0488). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Youn'302's arrangement in Shi's 
For claim 8, Shi discloses The method of claim 1, wherein both the source base station and the target base station belong to a network supporting QoS flows (The M-NG-RAN node 308 sends the downlink transport layer address at the S-NG-RAN node 306, together with the information on how Address for PDU session split at UPF the QoS flows are split to 5GC. The 5GC confirms back with an additional uplink transport layer address. The M-NGRAN node 308 will configure the S-NG-RAN node 306 with the additional uplink transport layer address received from the 5GC (UPF), for the overall description refer to FIG. 8 and the tables below; see par. 0073 and Fig. 8).
For claims 11 and 16, Shi discloses A method performed by a User Plane Function (UPF) (see Fig. 8), the method comprising: 
receiving forwarded data from a source base station related to a first radio access technology (RAT) (additional tunnel is setup between the UPF and the M-NG-RAN node 308 (Step 318); see par. 0038 and Fig. 3 and 8); 
transmitting the data to a target base station related to a second RAT (Data forwarding from the M-NG-RAN node 308 to the S-NG-RAN node 306 for downlink traffic may start as early ; 
transmitting, to the source base station, at least one of first end marker packets (Once the UPF has allocated as second GTP-U entity executes the split, and end marker PDU is sent on the first tunnel, to indicate, that forwarding resources can be released at the MN; see par. 0090 and Fig. 8); and 
receiving, from the source base station, at least one of second end marker packets (step 16 of Fig. 8 shows End Marker Packet (DL) going from MN 308 to UPF; see par 0093 and Fig. 8) for each quality of service (QoS) flow for which the data forwarding has been completed (M-NG-RAN node 308 requests the 5GC to establish a second NG-U PDU Session tunnel by indicating the split of QoS flow among the two NG-U tunnels. It also provides the downlink TEID at the S-NG-RAN node 306 for the second NG-U tunnel; see par. 0089 and Fig. 8), 
wherein the first RAT is different from the second RAT (the cellular communications network 200 includes base stations 202-1 and 202-2, which in Long Term Evolution (LTE) are referred to as enhanced or evolved Node Bs (eNBs) and in NR are referred to as NR base stations (next-generation Node Bs or gNBs); see par. 0034 and Figs. 2 and 8), and 
Shi suggests that The M-NG-RAN node 308 will send the downlink GTP-U tunnel allocated by the S-NG-RAN node 306 to the 5GC ("DL Tunnel 2") together with the QoS flows that will be transferred to the S-NG-RAN node 306, and requests a new uplink tunnel, either explicitly or implicitly. The M-NG-RAN node 308 will also indicate the rest of the QoS flows using the existing tunnel ("Tunnel 1") (see Shi Embodiment 2 par. 0051-0064 and Table page 6 par. 0060 where Bearer Type QoS Flows to Be Setup List). 
wherein the at least one of second end marker packets includes a QoS flow identity (QFI) of each QoS flow mapped to a data bearer (SDAP sublayer performs i) mapping between a QoS flow and a data radio bearer and ii) QoS flow ID marking within a downlink and uplink packet; see Youn’302 par. 0252, 0475 and Fig. 14). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Youn’302's arrangement in Shi's invention so that signaling overhead is reduced and a timer operation procedure is simplified because a separate indicator for starting/restarting a timer does not need to be signaled (see Youn’302 par. 0025).
The combination of Shi and Youn’302 does not explicitly disclose and wherein the QFI is removed in the at least one of second end marker packets transmitted to a serving gateway (SGW).  Wang discloses wherein the QFI is removed in the at least one of second end marker packets transmitted to a serving gateway (SGW) (The UPF may strip off the QFI of the data packet header, and forward the data to the SGW, i.e., the AMP entity may complete the subsequent handover procedure; see Wang par. 0109, 0126 and Figs. 2-3). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Wang's arrangement in Shi's invention to provide a data forwarding method to prevent the occurrence of redundant forwarded data and a large time delay for forwarding the data in the convention as compared with, the conventional data forwarding method in the interoperating scenario (see Wang par. 0005).
 Specifically for claim 16, Shi discloses A User Plane Function (UPF) (UPF, Fig. 8) comprising: 
a processor (a processor(s); see par. [0145]); 
a memory, coupled to the processor, configured to store machine readable instructions that, when executed by the processor, configure the processor to perform (memory comprising instructions executable by the processor(s) whereby the physical network node is operable to implement the network node and the network node is operable to; see par. 0146).
Claims 4, 5, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shi, Youn’302 and Wang, and further in view of Youn et al. (US 2020/0120570, hereinafter “Youn”).
For claim 4,  the combination of Shi, Youn’302 and Wang does not explicitly disclose The method of claim 2, wherein the source base station belongs to a network supporting QoS flows and the target base station belongs to a network not supporting QoS flows. Youn discloses The method of claim 2, wherein the source base station belongs to a network supporting QoS flows and the target base station belongs to a network not supporting QoS flows (The target gNB updates the address and/or ID information of the UPF for each PDU session. Then, based on the UE AS context, while preparing to serve the UE, the target gNB may accept only some of the QoS and reject some of the QoS according to the situation of the target gNB. Thereafter, the target gNB sends to the AMF both information on which QoS is supported or which QoS is not supported through the handover ack message, and information on what resources are allocated in the AS; see Youn par. 0324). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Youn's arrangement in Shi's invention to have the 
For claim 5, the combination of Shi, Youn’302 and Wang does not explicitly disclose wherein the forwarding of the data to the target base station comprises forwarding the data directly to the target base station or forwarding the data to the target base station via the core network. Youn discloses The method of claim 2, wherein the forwarding of the data to the target base station comprises forwarding the data directly to the target base station or forwarding the data to the target base station via the UPF (Downlink packets are sent from the UPF (PSA) to the S-RAN via the S-UPF. The S-RAN starts forwarding of downlink data from the S-RAN towards the T-RAN for QoS flows subject to data forwarding. This may be either direct forwarding (step 3a) or indirect forwarding (step 3b); see Youn par. 0796 and Fig. 29). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Youn's arrangement in Shi's invention to have the PDU session in which the handover is not required to be released and the handover is performed for only a PDU session in which the handover is required, thereby reducing of resources and signaling loads of a UE and a network (see Youn par. 0025).
For claim 9, the combination Shi, Youn’302 and Wang does not explicitly disclose The method of claim 1, wherein the source base station belongs to a network supporting QoS flows and the target base station belongs to a network not supporting QoS flows. Youn discloses The method of claim 1, wherein the source base station belongs to a network supporting QoS flows and the target base station belongs to a network not supporting QoS flows (The target 
For claim 10, the combination of Shi, Youn’302 and Wang does not explicitly disclose wherein the forwarding of the data to the target base station comprises forwarding the data directly to the target base station or forwarding the data to the target base station via the core network. Youn discloses The method of claim 1, wherein the forwarding of the data to the target base station comprises forwarding the data directly to the target base station or forwarding the data to the target base station via the UPF (Downlink packets are sent from the UPF (PSA) to the S-RAN via the S-UPF. The S-RAN starts forwarding of downlink data from the S-RAN towards the T-RAN for QoS flows subject to data forwarding. This may be either direct forwarding (step 3a) or indirect forwarding (step 3b); see Youn par. 0796 and Fig. 29). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Youn's arrangement in Shi's invention to have the PDU session in which the handover is not required to be released and the handover is performed for only a PDU session in which the handover is 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE S LEE whose telephone number is (571)272-8236.  The examiner can normally be reached on 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAE S LEE/Examiner, Art Unit 2415  

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415